Title: To Thomas Jefferson from Thomas Pinckney, 1 August 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



My dear Sir
London 1st. August 1793

I was hopeful you would have received the Copper for the mint by this conveyance but the Contractors have already carried a small quantity down to the Wharff and I have no doubt they will put 20,000 wt. which will be near half the quantity our funds can purchase on board of the Pigou Captn. Loxley who will sail in a few days.

I have to acknowledge the receipt of your favors by Majr. Jackson the contents of which shall be attended to and a more particular answer than I can now give to some parts of them shall be sent by the Pigou. No alteration in our affairs here render it necessary to enter into any details & I remain with the utmost respect Dear Sir Your most faithful & obedt Servant

Thomas Pinckney

